Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Shirata in view of Jinbo fails to teach, suggest, or otherwise render obvious a ferromagnetic powder having a rare earth atom and aluminum atom surface layer portion uneven distribution as claimed, wherein rare earth atoms, Al atoms, as well as Fe atoms are contained in the shell portion of their particles.  Jinbo fails to remedy this deficiency of Shirata.  In addition, applicant’s arguments are persuasive as present invention is not obvious variant of the ferromagnetic powder claimed in US application 16/008,147.  The rejection has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785         

/Holly Rickman/Primary Examiner, Art Unit 1785